Exhibit 10.12

ENERNOC, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The Board of Directors of EnerNOC, Inc. (the “Company”) has approved the
following policy which establishes compensation to be paid to non-employee
directors of the Company, to provide an inducement to obtain and retain the
services of qualified persons to serve as members of the Company’s Board of
Directors. Each such director will receive as compensation for his or her
services (i) an equity grant upon his or her initial appointment or election to
the Board of Directors of the Company, (ii) an annual equity grant for his or
her continued service on the Board of Directors and (iii) annual fees payable in
cash and/or shares of the Company’s common stock, all as further set forth
herein.

Applicable Persons

This Policy shall apply to each director of the Company who (a) is not an
employee of the Company or any Affiliate, (b) is not associated with the
Company’s principal stockholders, and (c) does not receive compensation as a
consultant to the Company or any Affiliate unless such compensation is received
solely for services provided as a member of the Scientific Advisory Board (each,
an “Outside Director”). Affiliate shall mean a corporation which is a direct or
indirect parent or subsidiary of the Company, as determined pursuant to
Section 424 of the Internal Revenue Code of 1986, as amended.

Equity Grant upon Initial Appointment or Election as a Director

Number of Shares

Each new Outside Director on or around the date of his or her initial
appointment or election to the Board of Directors, shall be granted such number
of restricted shares of the Company’s common stock, restricted stock units
and/or a non-qualified stock option to purchase such number of shares of the
Company’s common stock as determined by the Compensation Committee of the Board
of Directors (the “Compensation Committee) on the date of grant in accordance
with the “value transfer” model, as further described in the “Compensation
Discussion and Analysis” of the Company’s proxy statement for the 2011 annual
meeting of stockholders.

Vesting Provision

The restricted shares, restricted stock units and/or options shall vest over a
three-year period, at a rate of 8.33% per quarter.

Exercise Price and Term of Option

Each option granted shall have an exercise price per share equal to the Fair
Market Value (as defined in the Company’s then applicable stockholder approved
stock plan (the “Stock Plan”)) of the shares of common stock of the Company on
the date of grant of the option, have a term of seven (7) years and shall be
subject to the terms and conditions of the Stock Plan. Each such option grant
shall be evidenced by the issuance of a non-qualified stock option agreement.

Effect on Stock or Unit Grants of Early Termination of Service

If an Outside Director:

 

  a. ceases to be a member of the Board of Directors for any reason other than
death or disability, all restricted shares or restricted stock units that remain
subject to forfeiture provisions shall be immediately forfeited to the Company;
or

 

  b. ceases to be a member of the Board of Directors by reason of his or her
death or disability, all restricted shares or restricted stock units that remain
subject to forfeiture provisions shall be immediately forfeited to the Company;
provided, however, that in the event such forfeiture provisions lapse
periodically, such provisions shall lapse to the extent of a pro rata portion of
the restricted shares or restricted stock units subject to such grant through
the date of his or her death or disability as would have lapsed had he or she
not died or become disabled.



--------------------------------------------------------------------------------

Effect on Options of Early Termination of Service

If an Outside Director:

 

  a. ceases to be a member of the Board of Directors for any reason other than
death or disability, any then vested and unexercised options granted to such
Outside Director may be exercised by the director within a period of three
(3) months after the date the director ceases to be a member of the Board of
Directors and in no event later than the expiration date of the option; or

 

  b. ceases to be a member of the Board of Directors by reason of his or her
death or disability, any then vested and unexercised options granted to such
director may be exercised by the director (or by the director’s personal
representative, or the director’s survivors) within a period of one (1) year
after the date the director ceases to be a member of the Board of Directors and
in no event later than the expiration date of the option.

Annual Equity Grant and Fees

Each Outside Director shall be compensated on an annual basis for providing
services to the Company and will receive each year he or she is in office:

 

  •  

An equity award in the form of:

 

  •  

a fully vested stock award of the Company’s common stock as determined by the
Compensation Committee on the date of grant in accordance with the “value
transfer” model, as further described in the “Compensation Discussion and
Analysis” of the Company’s proxy statement for the 2011 annual meeting of
stockholders; and/or

 

  •  

a fully vested non-qualified stock option to purchase such number of shares of
the Company’s common stock as determined by the Compensation Committee on the
date of grant in accordance with the “value transfer” model, as further
described in the “Compensation Discussion and Analysis” of the Company’s proxy
statement for the 2011 annual meeting of stockholders. Each such stock option
will terminate on the earlier of seven (7) years from the date of grant or three
(3) months after the recipient ceases to serve as a director, except in the case
of death or disability, in which event the option will terminate one (1) year
from the date of the director’s death or disability. The exercise price per
share of these options will be equal to the Fair Market Value of the shares of
common stock of the Company on the date of grant of the option

 

  •  

a $30,000 annual retainer fee (the “Basic Retainer Fee”) paid in cash or shares
of the Company’s common stock, at the election of the director, in advance; and

 

  •  

a cash fee of $1,000 for each board meeting attended in person and a cash fee of
$500 for each board meeting attended by telephone or by other means of
communication payable in arrears on a quarterly basis.

Board Committee and Lead Director Compensation

The (i) chairman and members of the Company’s audit, compensation, nominating
and governance, and mergers and acquisition committees and (ii) the lead
independent director will receive annual fees (the “Additional Retainer Fees”
and collectively with the Basic Retainer Fee, the “Retainer Fees”) payable in
cash or shares of the Company’s common stock, at the election of the director,
in advance as follows:



--------------------------------------------------------------------------------

 

     Chairman      Other Members  

Audit committee:

   $ 20,000       $ 10,000   

Compensation committee:

   $ 15,000       $ 7,500   

Nominating and Governance committee:

   $ 10,000       $ 5,000   

Mergers and Acquisitions committee:

   $ 10,000       $ 5,000   

Lead Independent Director: $20,000

In the event that a director elects to receive all or a portion of the Retainer
Fees in shares of the Company’s common stock, the grant date of such common
stock shall be the third business day after the date on which the Company
announces its financial results for the fourth quarter and fiscal year ended
December 31 of each year.

Expenses

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors, Committees thereof or in connection with other Board
related business.

Amendments

The Board of Directors shall review this Policy from time to time to assess
whether any amendments in the type and amount of compensation provided herein
should be adjusted in order to fulfill the objectives of this Policy.